Roe, C. J. This Court finds that this claim sounding in contract is for damages caused by delays and change orders caused by the Respondent. An investigation and report of the claim by the Capital Development Board substantiates the claim. The Claimant and Respondent have filed a joint stipulation in which they agree that this claim should be settled for $40,525.31. Although not obligated to honor this settlement agreement, when such agreement appears to be based on sufficient facts and to be just and reasonable, we may accept it as a basis for an award. It is hereby ordered that the sum of forty thousand five hundred twenty five and 31/100 dollars ($40,525.31) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.